Citation Nr: 0702580	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  03-25 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a headache 
disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.  Service in Vietnam is indicated by the 
evidence of record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

In the December 1995 rating decision, service connection was 
denied for unspecified joint pain, chronic headaches, and 
PTSD.  The veteran perfected an appeal.

In April 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.

In January 2005, the Board remanded these issues for further 
development.
A supplemental statement of the case (SSOC) was issued by the 
VA Appeals Management Center (AMC) in February 2006 which 
continued the previous denials of service connection for 
unspecified joint pain, chronic headaches, and PTSD.  These 
issues are once again before the Board.

Clarification of issue on appeal

At the time of the Board's remand in January 2005, one of the 
issues on appeal was that of entitlement to service 
connection for unspecified joint pain.  However, a report of 
an April 2005 VA examination reflects (1) that the examiner 
opined that the veteran did not have a systemic disease 
manifested by joint pain, and (2) that the veteran has 
limited his claim of service connection to a lumbar spine 
disability and a bilateral knee disability.  Therefore, 
although the RO and the AMC characterized the issue as 
entitlement to service connection for unspecified joint pain, 
the Board has recharacterized the issues as stated on the 
title page of this decision.

Remanded issue

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Issue no longer on appeal

In January 2005, the Board remanded the issue of the 
veteran's entitlement to service connection for tinnitus.  
Service connection was granted for tinnitus in a July 2006 
rating decision; a 10 percent evaluation was assigned 
effective July 3, 1995.  That matter accordingly has been 
resolved.  To the Board's knowledge, the veteran has not 
disagreed with the assigned rating or its effective date.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].

Issue not on appeal

In an October 2005 rating decision, service connection was 
granted for bilateral hearing loss and a noncompensable (zero 
percent) disability rating was assigned effective April 29, 
2005.  To the Board's knowledge, the veteran has not 
disagreed with the rating decision, and that matter is 
therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

At the April 2004 hearing, the veteran reported that he has 
headaches secondary to his tinnitus.  See hearing transcript, 
page 7.  In light of the recent grant of service connection 
for tinnitus, as well as the Board's denial herein of service 
connection for headaches on a direct basis, the issue of 
service connection for a headache disorder as secondary to 
the service-connected tinnitus is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran currently has a lumbar spine disability and a 
bilateral knee disability.

2.  The veteran had lumbar spine and bilateral knee injuries 
in service from jumping into and off of helicopters.

3.  The competent medical evidence of record indicates that 
the veteran's lumbar spine and bilateral knee disabilities 
are related to his military service.

4.  The competent medical evidence indicates that a chronic 
headache disorder was not diagnosed in service, and that the 
veteran's current headache disorder is not related to the in-
service complaint of a headache or any other incident of the 
veteran's military service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was incurred in military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  A bilateral knee disability was incurred in military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.   A headache disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking direct service connection for a lumbar 
spine disability, a bilateral knee disability, and a headache 
disorder.  As is described elsewhere in this decision, the 
remaining issue on appeal, entitlement to direct service 
connection for PTSD, is being remanded for further 
development.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the AMC informed the veteran of VA's duty to 
assist him in the development of his claims in a letter sent 
in January 2005, which was specifically intended to address 
the requirements of the VCAA.  The VCAA letter informed the 
veteran of the evidence necessary to establish direct service 
connection. 
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to inform VA of 
medical evidence pertaining to his claimed disabilities and 
to submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised in the VCAA letter that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also told that VA make 
reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.

In the VCAA letter, the AMC specifically informed the veteran 
to submit any evidence in his possession that pertained to 
his claims.  The VCAA letter thus complied with the "give us 
everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
as the veteran's claims were initially adjudicated by the RO 
in December 1995, prior to the enactment of the VCAA, 
compliance with the notice provisions of the VCAA was both a 
legal and practical impossibility.  VA's General Counsel has 
held that the failure to do so does not constitute error.  
See VAOGCPREC 7-2004.  

The veteran's claims were readjudicated, following the 
issuance of the VCAA letter in January 2005, and after that 
the veteran was allowed the opportunity to present evidence 
and argument in response.  See the SSOC issued in February 
2006.  The Board accordingly finds that there is no prejudice 
to the veteran in the timing of the VCAA notice.  Moreover, 
the veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) [timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the veteran received Dingess notice via a 
letter from the AMC dated August 14, 2006.  That letter 
addressed information and evidence which could be considered 
in determining the degree of disability and the effective 
date of service connection, if in fact service connection 
were to be granted.  

Moreover, concerning the five Dingess elements, element (1), 
veteran status, is not at issue.  Element (2), current 
disability, is not at issue because there is medical evidence 
that the veteran has all claimed disabilities.  The veteran's 
claims of service connection were denied based on element 
(3), relationship of such disabilities to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  

Elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denials of the service-
connection claims.  In other words, any lack of advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  

As is discussed below, the Board's decision has resulted in 
allowance of service connection for lumbar spine and 
bilateral knee disabilities.  Although it is not the Board's 
responsibility to assign a disability rating and effective 
date therefor, the Board again notes that the RO provided 
notice under Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
regarding a disability rating and effective date in the 
August 2006 letter.  The Board is confident that should 
additional notice be required, such will be provided to the 
veteran.

Because the Board concludes below that the preponderance of 
the evidence is against the claim for direct service 
connection for a headache disorder, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  In any event, the AMC addressed 
elements (4) and (5) in an August 2006 letter.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained, to the extent 
necessary.

The evidence of record includes service medical records, 
private and VA medical records, and reports of VA 
examinations, two of which were obtained pursuant to the 
Board's January 2005 remand.

At the April 2004 hearing, the veteran reported that he had 
been treated for his headaches by more than one private 
doctor for many years prior to receiving VA treatment 
starting in 1996.  See hearing transcript, page 5.  The 
veteran has only authorized the release of records from one 
private doctor, Dr. O.T., who was able to provide treatment 
records dated from 1989 to 1993.  In the January 2005 letter, 
the RO asked the veteran to submit VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for any non-VA medical 
providers so that VA could obtain records.  The veteran did 
not respond to that letter.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that any 
further attempts to assist the veteran in developing his 
claim for direct service connection for a headache disorder 
would result in needless delay, and are thus unwarranted.

At the April 2004 hearing, the veteran also reported that he 
was granted Social Security disability benefits based on the 
disabilities for which VA treated him.  
See  the hearing transcript, page 19.  The Board notes that a 
complete set of the veteran's VA treatment records may not be 
of record.  However, neither the veteran nor the veteran's 
representative has indicated that the Social Security 
Administration records or the VA treatment records provide 
evidence regarding the critical elements discussed below that 
are missing in the veteran's claim for direct service 
connection for a headache disorder, that is, evidence 
indicating that his current chronic headache disorder was 
present during service or is related to service.  

There is no realistic basis for concluding that the Social 
Security Administration records or any VA medical records not 
of record would reveal any additional information which would 
be useful to the Board's decision.  Therefore, a remand to 
obtain records from the Social Security Administration or 
additional VA medical records is not necessary, as neither 
the veteran nor his representative has suggested that they 
are not pertinent to his claim for direct service connection 
for a headache disorder, and the record does not so indicate.  
See Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not 
obligated to obtain records which are not pertinent to the 
issue on appeal].  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative, who has provided argument on his behalf.  In 
April 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.

Accordingly, the Board will proceed to a decision on the 
merits as to three of the four issues on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

Because the law, the medical history and the veteran's 
contentions are similar as to these two claims, the Board 
will address them together.

As for Hickson element (1), current disability, it is 
uncontroverted that the veteran is currently diagnosed as 
having lumbar spine and bilateral knee disabilities.  A 
report of a July 1995 VA orthopedic examination reflects 
diagnoses of right knee patellar tendonitis and degenerative 
joint disease of the left knee.  A report of an August 1995 
VA examination shows a diagnosis of chronic right knee 
strain.  A report of an April 2005 VA orthopedic examination 
reveals diagnoses of chronic lumbosacral muscle strain and 
bilateral degenerative changes of the knees.  
[As was described in the Introduction, the April 2005 VA 
examiner opined that the veteran did not have a systemic 
disease manifested by joint pain.]

Moving to Hickson element (2), in-service injury or disease, 
the Board will separately address disease and injury.  There 
is no evidence of disease, that is to say a diagnosed lumbar 
spine or knee disability, in service.  Turning to the matter 
of in-service injury, the veteran alleges that he injured his 
lumbar spine and knees as a result of repeatedly jumping into 
and off of helicopters.  The official record confirms that 
the veteran was a helicopter repairman in service.  

The service medical records do not document a lumbar spine or 
knee injury, but these record do indicate that during 
advanced individual training in April 1969 the veteran 
suffered superficial abrasions to both palms, which suggests 
an in-service injury.  Resolving doubt in the veteran's 
favor, the Board finds that the evidence is in equipoise as 
to in-service injury to the lumbar spine and knees.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  
Hickson element (2) has been satisfied.

Moving to Hickson element (3), medical nexus, there is only 
one medical nexus opinion of record.  The April 2005 VA 
examiner opined in her initial report that the veteran's 
chronic lumbosacral muscle strain and bilateral degenerative 
changes of the knees are at least as likely as not related to 
his reported military history of "multiple parachute 
jumps."  The veteran, however, did not report a history of 
parachuting to that examiner; instead, he reported a history 
of repeatedly jumping into and off of helicopters.  A 
December 2005 addendum to the examination report reflects 
that the examiner reviewed the veteran's service medical 
records subsequent to the initial report.  The examiner noted 
that her opinion did not change.  The examiner reported that 
there were no specific entries in the service medical records 
for low back or knee injuries and that no significant 
musculoskeletal problems were noted on the veteran's 
discharge examination.  
The examiner, however, opined that given his history of being 
a helicopter mechanic and repeated jumps [evidently not 
specifically parachute jumps] with no other history of trauma 
to the joints, it is as likely as not that his lumbar spine 
and bilateral knee disabilities are related to his military 
service. 

In short, this medical opinion, fairly read, is sufficient to 
establish a nexus between the veteran's current back and knee 
disabilities and in-service injury.  There is no competent 
medical evidence to the contrary.  Hickson element (3) has 
therefore also been met.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed to establish service 
connection for a lumbar spine disability and a bilateral knee 
disability.  Accordingly, the Board concludes that the 
relevant and probative evidence of record establishes that 
his lumbar spine and bilateral knee disabilities were 
incurred in service.  The benefits sought on appeal are 
accordingly allowed to that extent.

3.  Entitlement to service connection for a headache 
disorder.

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
headache disorder.  A report of an April 2005 VA neurological 
examination reveals a diagnosis of chronic headaches which 
seem to be multifactorial, tension and sinus headache types.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

With respect to in-service disease, a review of service 
medical records reveals no evidence of a diagnosis of chronic 
headache disorder.  While the veteran complained of a 
headache, as well as an upset stomach and vomiting, in 
October 1970, this appears to have been an acute and 
transitory event.  A headache disorder was not diagnosed at 
that time, or thereafter during service.  

As to in-service incurrence of injury, the veteran's service 
medical records do not reflect any in-service head injury.  
The Board notes that although the veteran served in the 
Republic of Vietnam and claims combat stressors, he has not 
alleged, and the record does not show, that his headaches 
were incurred during combat with the enemy.  Therefore, 
38 U.S.C.A. § 1154(b) is not applicable.

Thus, element (2), in service disease or injury is not met, 
and the veteran's claim fails on that basis.

For the sake of completeness, the Board will discuss the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

There is of record only one competent nexus opinion, which is 
contained in the December 2005 addendum of the April 2005 VA 
neurological examination.  That opinion was not favorable to 
the veteran's claim.  The April 2005 examiner noted that the 
veteran has a chronic headache disorder.  The examiner added 
that after a review of the service medical records, she was 
unable to find any indication that a chronic headache 
disorder existed in service, and that, therefore, the 
veteran's chronic headache disorder is not related to his 
military service or any incident thereof.  

The only evidence which purports to relate the veteran's 
current headache disorder to events in service comes from the 
statements of the veteran himself.  However, it is now well 
established that laypersons, such as the veteran, without 
medical training are not competent to relate those symptoms 
to a particular diagnosis or specific etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The Board notes that in essence the veteran has contended 
that he has experienced headaches continually since service.  
The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.   However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  In short, element (3) cannot be met by continuity of 
symptomatology.

Accordingly, as explained in greater detail above, the 
competent medical evidence of record does not demonstrate 
that there is a relationship between in-service incurrence of 
a headache and the current headache disorder.  Hickson 
element (3) is not met, and the veteran's claim fails on that 
basis also.

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a headache disorder.  The claim is therefore 
denied.


ORDER

Service connection for a lumbar spine disability is granted.

Service connection for a bilateral knee disability is 
granted.

Service connection for a headache disorder is denied.






REMAND

4.  Entitlement to service connection for PTSD.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.

Reason for remand

Stressor verification

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f) (2006); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

The evidence of record reflects that the veteran has been 
diagnosed with PTSD related to his service in Vietnam, which 
was from July 1969 to July 1970.  It appears that the 
veteran's claim was denied by the RO because there was no 
objective evidence that any claimed in-service stressor 
actually occurred. 
Pursuant to the Board's January 2005 remand, the AMC in a 
November 2005 letter asked the veteran to provide information 
regarding his alleged in-service stressors.  The veteran did 
not respond.  His claim was denied by the AMC in a February 
2006 SSOC on that basis.  

It is true that the veteran has generally not been 
forthcoming concerning dates, places and individuals involved 
in various claimed stressors.  However, a report of an August 
1995 VA psychiatric examination reflects that the veteran 
reported a stressor with enough detail for possible 
verification, specifically taking fire from the enemy at Camp 
Evans in April 1970 while on guard duty.  

Precedent holdings of the Court provide specific guidance for 
the adjudication of PTSD claims when the claimed stressor is 
exposure to enemy fire.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  These cases, taken together, stand for the 
proposition that if a veteran may be placed in the vicinity 
of a documented incident, it is not necessary that his exact 
location be pinpointed. The Court has expressly held that a 
veteran need not prove "every detail" of an alleged stressor 
under such circumstances.

Therefore, an attempt to verify this stressor should be made.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must contact the U.S. Army & 
Joint Services Records Research Center 
(formerly known as USASCRUR) and ask them 
to attempt to verify whether there was an 
enemy attack on Camp Evans during April 
1970 and whether the veteran's unit, 
Company D, 158th Aviation Battalion, 
101st Airborne Division, was at  Camp 
Evans during April 1970.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


